Title: From Benjamin Franklin to Arthur Lee, 17 September [i.e., August 1779]
From: Franklin, Benjamin
To: Lee, Arthur


Sir
Passy Sept. [i.e., August] 17. 1779.
I this day communicated to Mr. Le Comte de Vergenes the Letter you did me the honour of writing to me, relating to the Accession of Spain to The Treaty. His Excellency was pleased to say that he would Speak about it to Mr Le Count d’aranda, who would probably write to his Court for Instructions concerning it. With great Regard. I have the honour to be, Sir, Your most obedient and most humble servant
BF
To the honble. Arthur Lee Esqe.
